Judgment, Supreme Court, New York County (John Bradley, J.), rendered April 25, 2000, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
The verdict was not against the weight of the evidence. The jury’s determination was clearly supported by the evidence, which included defendant’s display of consciousness of guilt through his extensive and frantic efforts to flee from the police.
The court properly exercised its discretion in denying defendant’s mistrial motion made on the ground that some jurors had allegedly been sleeping during the court’s charge. Defendant failed to preserve his contention that the court should have conducted a further inquiry of the purported sleeping jurors (see, People v Martinez, 224 AD2d 326, lv denied 88 NY2d 989), and we decline to review it in the interest of justice. Were we to review this claim we would find that the court’s in*322quiry, coupled with its own observations, was sufficient to establish that none of the jurors missed any of the proceedings. Concur — Ellerin, J.P., Lerner, Rubin, Buckley and Friedman, JJ.